PER CURIAM.
Bassam Trading Company, Ltd. appeals the trial court’s Final Order Enforcing Settlement Agreement (“Final Order”). It argues that the trial court erred in ruling that the parties agreed on an enforceable settlement agreement. As to this issue, we affirm without further discussion. Wheeled Coach Industries, Inc. has filed a cross-appeal claiming that the trial court erred in establishing October 21, 2014, as the effective date of the settlement agreement. We agree, reverse that part of the Final Order, and remand this case to the trial court to enter an Amended Final Order establishing November 14, 2013, as the effective date. This correction will ensure that the date of the settlement agreement and the release are the same.
*961AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA and LAMBERT, JJ„ and McKIBBEN, K.J., Associate Judge, concur.